DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Prioritized Examination (Track One)
The ‘Request for Prioritized Examination (Track One)’, filed on 07 April 2020, was GRANTED 30 April 2020 (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 30 April 2020).

Response to Non-Final Office Action
	The ‘Response to Non-Final Office Action’, filed on 01 March 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.

Status of Claims
	Claims 1, 2, 5, 7, 9, 11, 14, 19, and 20 are amended.
	Claims 21-23 are added.



Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 01 March 2021, has been fully considered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Objection to Specification, Embedded Hyperlink and/or Other Form of Browser-Executable Code’ found in the ‘Non-Final Office Action’, mailed on 22 December 2020, the ‘Response to Non-Final Office Action’ (page 7), filed on 01 March 2021, submits the specification has been amended to remove the hyperlink.  In view of the amendment to the specification, this objection is hereby withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ found in the ‘Non-Final Office Action’, mailed on 22 December 2020, the ‘Response to Non-Final Office Action’ (page 7), filed on 01 March 2021, alleges/argues: 1) the directionality and relative orientations of the transposon components has been clarified; and 2) the recitation that the transposon is transposable by the transposase of SEQ ID NO: 782 implies the orientation and spacing of the elements are in an operable combination for transposition.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.
The most relevantly identified reference is U.S. Patent Application Publication No. 2008/0263730 (see ‘PTO-892’, mailed on 22 December 2020; herein “USPGPUB ‘730”).  USPGPUB ‘730 discloses SEQ ID NO: 55960 which has a 100% match to instant SEQ ID NO: 7 (‘Sequence Alignment of SEQ ID NO: 7 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; see ‘PTO-892’, mailed on 22 December 2020) along with a 100% match to instant SEQ ID NO: 8 (‘Sequence Alignment of SEQ ID NO: 8 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; see ‘PTO-892’, mailed on 22 December 2020) as complementary nucleotide sequences that comprises a heterologous polynucleotide (Abstract; Paragraphs [0003], [0023], [0048], and [0056]-[0093]).  However, in response to the ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2008/0263730’ found in the ‘Non-Final Office Action’, mailed on 22 December 2020, the ‘Response to Non-Final Office Action’ (page 7), filed on 01 March 2021, alleges/argues the amendments to the claims address the rejection based upon the interpretation that the previously recited claims encompass SEQ ID NO: 7 and 8 being paired with one another in opposite strands rather than to the left and right of a heterologous polynucleotide.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is hereby withdrawn.  Specifically, USPGPUB ‘730 does not teach or suggest the SEQ ID NO: 55960 (5’ to 3’ direction; i.e., SEQ ID NO: 7) as a transposon end positioned to the left of a heterologous polynucleotide and SEQ ID NO: 55960 (3’ to 5’ direction; i.e., SEQ ID NO: 8) as a transposon end positioned to the right of the heterologous polynucleotide to form a transposon that is transposable by a transposase having the sequence of SEQ ID NO: 782.  USPGPUB ‘730 does not disclose a transposase having the sequence of SEQ ID NO: 782.
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Response to Non-Final Office Action’, filed on 01 March 2021, the rejections found in the  ‘Non-Final Office Action’, mailed on 22 December 2020, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-23 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636